EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Sebald on 06/29/2022.

The application has been amended as follows: 

11. (CURRENTLY AMENDED) A method for unlocking a control unit of an exercise machine, comprising steps of: 
providing the exercise machine, having an accelerometer for detecting a presence of a user on the exercise machine, the accelerometer providing at least one electrical signal 
establishing by the exercise machine whether the at least one electrical signal received from the accelerometer is representative or not of actual occupation of the exercise machine by the user by analyzing with filtering the at least one electrical signal to obtain a filtered signal -and comparing the filtered signal with a reference threshold value; 

switching, by the exercise machine, the control unit of the exercise machine from a first locking condition to at least a second operating condition in which the user may issue commands to the exercise machine by the control unit, based on establishing that the at least one electrical signal received from the accelerometer is representative of the actual occupation of the exercise machine by the user.

12-13. (CANCELED)
14. (CURRENTLY AMENDED) The method according to claim 11, wherein, if the filtered electrical signal is greater than or equal to the reference threshold value, the at least one received electrical signal is established by the exercise machine as being representative of the actual occupation of the exercise machine by the user; and wherein, if the filtered electrical signal is less than the reference threshold value, the at least one received electrical signal is established by the exercise machine as being not representative of the occupation of the exercise machine by the user.  

15. (CURRENTLY AMENDED) The method according to claim 11, wherein the step of establishing whether the at least one received electrical signal from the accelerometer actual occupation of the exercise machine by the user is carried out by a data processing module with which the exercise machine is provided, which is distinct from said accelerometer 

16. (CANCELED) 
17. (CURRENTLY AMENDED) The method according to claim 14, wherein the step of establishing whether the at least one received electrical signal from the accelerometer actual occupation of the exercise machine by the user is carried out by a data processing module with which the exercise machine is provided, which is distinct from said accelerometer 

18. (CURRENTLY AMENDED) The method according to claim 11, wherein the step of establishing whether the at least one received electrical signal from the accelerometer actual occupation of [[an]] the exercise machine by the user is carried out by a data processing unit with which the accelerometer for detecting the presence of the user on the exercise machine is provided.  

19. (CANCELED) 

20. (CURRENTLY AMENDED) The method according to claim 14, wherein the step of establishing whether the at least one received electrical signal from the accelerometer actual occupation of [[an]] the exercise machine by the user is carried out by a data processing unit with which the accelerometer for detecting the presence of the user on the exercise machine is provided.  

21. (CURRENTLY AMENDED) The method according to claim 11, wherein the accelerometer 

22. (CURRENTLY AMENDED) The method according to claim 11, wherein the accelerometer 

23. (CURRENTLY AMENDED) The method according to claim 22, wherein the accelerometer 

24. (CURRENTLY AMENDED) An exercise machine comprising: 
a control unit operable by a user to issue commands to the exercise machine, the control unit being configured to have a first locking condition and at least a second operating condition in which the user may issue commands to the exercise machine by the control unit; 
an accelerometer for detecting a presence of the user on the exercise machine, the accelerometer for detecting the presence of the user on the exercise machine being configured to provide the exercise machine with at least one electrical signal 
the exercise machine being configured to: 
establish whether the at least one electrical signal received from the accelerometer is representative or not of actual occupation of the exercise machine by the user by analyzing with filtering the at least one electrical signal to obtain a filtered signal and comparing the filtered signal with a reference threshold value; 

switch the control unit of the exercise machine from the first locking condition to at least the second operating condition in which the user may issue commands to the exercise machine by the control unit, based on establishing that the at least one electrical signal received from the accelerometer is representative of the actual occupation of the exercise machine by the user.

25-26. (CANCELED)

 27. (CURRENTLY AMENDED) The exercise machine according to claim [[26]] 24, wherein, if the filtered electrical signal is greater than or equal to the reference threshold value, the at least one received electrical signal is established by the exercise machine as being representative of the actual occupation of the exercise machine by the user; and 
wherein, if the filtered electrical signal is less than the reference threshold value, the at least one received electrical signal is established by the exercise machine as being not representative of the occupation of the exercise machine by the user.
  
28. (PREVIOUSLY PRESENTED) The method according to claim 11, wherein the filtering comprises spatial filtering of the at least one electrical signal.  

29. (PREVIOUSLY PRESENTED) The method according to claim 11, wherein the filtering comprises spatial filtering of the at least one electrical signal to obtain a filtered signal indicative of vibrations originating from one direction.  

30. (PREVIOUSLY PRESENTED) The method according to claim 11, wherein the accelerometer detects a vibration for each of three directions along three axes of detection and generates an electric signal of the at least one electric signal for each of the directions.  

31. (PREVIOUSLY PRESENTED) The method according to claim 30, wherein the filtering comprises spatial filtering of the electrical signals for each of the directions to obtain a filtered signal representing vibrations originating from one direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 11, 14-15, 17-18, 20-24 and 27-31, the prior art of record fails to disclose, teach or render obvious a method for unlocking a control unit of an exercise machineand an exercise machine with all the structural component and functional limitations as detailed in claims 11 and 24. The closest prior art, Huang (US 2019/0381356 A1) teaches a method of step counting for a treadmill comprising: a mobile device having an accelerometer, wherein the mobile device can be placed on a treadmill to count the user’s step as the user runs on the treadmill. In order to determine the step count, a denoising step is performed in which the vibration component of the treadmill (corresponding to the vibrations when the treadmill is started but no user is running on the treadmill) is filtered out from the signal collected by the accelerometer when the user is running on the treadmill. However, filtering out the vibration component of the treadmill from the signal collected is done in order to provide for a cleaner signal to determine actual count step of the user. In other words, if the user is not running on the treadmill, the filtering step would not be required/performed. Therefore, the user’s presence and running on the treadmill is required in order to perform the filtering step (hence the filtering step is not used for determining whether the user is on the treadmill or not). As such, Huang is silent about establishing whether the electrical signals from the accelerometer is representative or not of actual occupation of the exercise machine by the user by analyzing with filtering the electrical signal to obtain a filtered signal and comparing the filtered signal with a reference threshold value and controlling the exercise machine (via the mobile device)/switching a control unit of the exercise machine from a first locking condition to a second operating condition based on establishing that the exercise machine is occupied by a user. One other close prior art, Pasini (US 2015/0306456 A1), teaches the method comprising providing the exercise machine having a sensor for detecting a presence of a user on the exercise machine and switching the control unit from a first locking condition to at least a second operating condition in which the user may issue commands to the exercise machine based on detecting the presence of the user on the exercise machine (see Non-Final rejection dated 12/30/2021 for further details). However, Pasini fails to teach an accelerometer for detecting a presence of the user on the exercise machine, the accelerometer providing at least one electrical signal, and establishing whether the at least one electrical signal from the accelerometer is representative of actual occupation of the exercise machine by the user by analyzing with filtering the at least one electrical signal to obtain a filtered signal and comparing the filtered signal with a reference threshold value. Another close prior art, Tubaro (US 2013/0304401 A1) in view of Pasini teaches a method comprising providing the exercise machine having at least one sensor for detecting a presence of the user on the exercise machine and switching the control unit from a first locking condition to a second operating condition (see Non-Final rejection dated 12/30/2021 for details). However, Tubaro teaches that the detection of the user on the exercise machine is done without filtering the signals received from the sensors. Therefore, Tubaro teaches away from the filtering step of the claim. As such, Tubaro in view of Pasini fails to teach an accelerometer for detecting a presence of the user on the exercise machine, and establishing whether the at least one electrical signal received from the accelerometer is representative or not of the actual occupation of the exercise machine by the user by analyzing with filtering the at least one electrical signal to obtain a filtered signal and comparing the filtered signal with a reference threshold value and switching the control unit based on such establishing step. The same also applies regarding claim 24. As a result, the limitations of claims 11 and 24 are allowable over the teachings of the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784